Concurring Opinion by
Judge Kramer:
Although I concur with the result of the majority opinion and the reasoning thereof, I feel constrained to *96add some words concerning the authority of the Board of Stewards to suspend a license.
As I read the statute designated Thoroughbred Horse Race Meeting Corporations (hereinafter Act), Act of December 11,1967, P. L. 707, as amended, 15 P.S. §2651 et seq., only the State Horse Racing Commission has the power and authority to issue, suspend and revoke the license in question. With specific reference to suspension, sections 11 and 12 of the Act, 15 P.S. §§2661 and 2662 set forth the Commission’s power to suspend. There is no mention anywhere in the Act of the power to suspend being granted to the Board of Stewards. Section 10 of the Act, 15 P.S. §2660, states: “At all thoroughbred horse race meetings licensed by the State Horse Racing Commission in accordance with the provisions of this act, qualified stewards, judges and starters shall be approved by the commission. Such officials shall enforce the rules and regulations of the State Horse Racing Commission. . . .”
I have no reservation about the power of the Board of Stewards to investigate violations of the statute and of the Commission’s rules and regulations. Neither do I doubt that the stewards, as a part of their law en: forcement duties, may effectively prohibit a licensee from enjoying his rights and privileges at the racetrack for which they have been appointed. However, I can find no provision in the Act granting the stewards authority to suspend a license. Under this Act, only the granting authority, the Commission, can suspend. Certainly the Commission would not contend that the Board of Stewards has the authority to issue a license; and if that authority is absent in the stewards, then it legally follows that the stewards do not have the authority to suspend or revoke a license.
The record in this case indicates that the Board of Stewards initially suspended this licensee’s license. This apparent defect in the procedure, however, was *97not questioned by Lanchester, was never raised as an issue and, therefore, is not before this Court. In view of the fact that all of Lanchester’s due process rights were protected, and the facts were properly determined by the Commission, the result is therefore correct from my point of view.